DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 11/25/2020 is acknowledged.
Claims 1, 3-8, 21 and 22 are examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Endres (9,920,695 published in Dec 22, 2016 as US 2016/0368614) in view of Klosinski et al (US 2017/0167496) and further in view of Erickson et al (US 2009/0320440.
In re Claim 1:  Endres teaches a supercharging system (Fig. 7) for a propulsion engine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed 
a core air intake (28) of a gas turbine engine of the propulsion engine, the core air intake (at 28) to direct air into a compressor (12) of the gas turbine engine, the core air intake is defined by an outer radial wall and an inner radial wall (see Fig. 7), a plurality of support struts (26, col. 5 ll. 66-col. 6 ll. 2) extending between the outer radial wall and the inner radial wall,  the gas turbine engine coupled to a propulsor (8) of the propulsion engine, the propulsor driven by the gas turbine engine to produce forward thrust (intended use, fan produces thrust through the bypass duct) to propel the aircraft: and
a compressed air tank (34) containing pressurized air, the compressed air tank fluidly coupled to the support struts (Fig. 7), the pressurized air to be supplied to the support struts (26) into the core air intake (via 32) to increase output power (desired result) of the gas turbine engine.
However, Endres dos not teach: an ejector disposed in a core air intake of a gas turbine engine, the compressed air tank fluidly coupled to the ejector, the ejector including a plurality of support struts, the support struts having openings facing downstream to eject the pressurized air from the openings.
Klosinski teaches an inlet bleed heat control system comprising an ejector (170) that ejects a pressurized air flow through nozzles (130) into a core air intake (120) of the gas turbine engine (Fig. 1); the compressed air tank fluidly coupled to the ejector [0007] to eject the pressurized air from the openings (130) facing downstream.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endres’s apparatus to include an ejector and ejector nozzles in order to allow a greater control of a required bleed heat flow rate so as to reduce overall output loses and heat rate losses associated with operating at the current minimum bleed heat flow levels as taught by Klosinski [0021]. 
However, Endres in view of Klosinski does not teach the support struts having openings facing downstream to eject the pressurized air from the openings. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endres i.v. Klosinski’s apparatus with Erickson’s hollow struts in order provide the pressurized fluid into the core flow path through a structure that defines a relatively thin profile [0025] to the core flow path. The thin profile minimizes flow disruption in the core flow path, while directing the pressurized fluid in the direction of the core flow path.
In re Claim 3:  Endres in views of Klosinski and Erickson teaches the invention as discussed for Claim 1, above.  Endres further teaches a supply line (32) coupled between the compressed air tank and the support struts; and
a valve (36) coupled to the supply line to control a flow of the pressurized air from the compressed air tank to the support struts (i.e., the valve controls the flow of pressurized air). 
In re Claim 4:  Endres in views of Klosinski and Erickson teaches the invention as discussed for Claims 1 and 3, above.  Endres further teaches a controller (col. 4 ll. 19-20) configured to:
based on an input signal requesting to increase the output power of the gas turbine engine ([0042], ll. 10-12) send a command signal to open the valve to enable the flow of the pressurized air from the compressed air tank (34) to the support struts and into the compressor (via 32) of the gas turbine engine (Fig. 2, step 210).
In re Claim 5:  Endres in views of Klosinski and Erickson teaches the invention as discussed for Claims 1, 3 and 4, above.  Endres further teaches wherein the valve is a pressure reducing shutoff valve, and wherein the controller is configured to, based on a desired output power level of the gas turbine engine, operate the valve to reduce a pressure of the pressurized air to a target pressure value (the controller controls the valve position, such that the valve can be commanded to any given position and allow any variety of flow rate through the valve, thus achieving any target pressure value that is set in step 210).
In re Claim 21:  Endres in views of Klosinski and Erickson teaches the invention as discussed for Claims 1, 3 and 4, above.  Endres further teaches wherein the controller is configured to, prior to sending 
In re Claim 22:  Endres in views of Klosinski and Erickson teaches the invention as discussed for Claim 1, above.  Erickson being incorporated in Endres i.v. Klosinski’s apparatus Erickson further teaches wherein the support struts are spaced equidistant from each other [0025].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Endres in views of Klosinski and Erickson and further in view of Goodman et al (US 2018/0170556).  Endres in views of Klosinski and Erickson teaches the invention as discussed for Claims 1 and 3-5, above with the exception of limitation taught by Goodman a pressure sensor coupled to the supply line, and wherein the controller is configured to operate the valve based on a pressure measurement obtained by the pressure sensor.(a flow of pressurized air that is regulated by a pressure regulator, the regulator utilizing pressure readings from a pressure sensor, [0003], ll. 8-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Endres i.v. Klosinski i.v. Erickson’s apparatus with Goodman’s pressure sensor in order to provide pressure readings to the pressure regulator as taught by Goodman [0003]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Endres in views of Klosinski and Erickson and further in view of Schroder et al (US 2014/0305127).  Endres in views of Klosinski and Erickson teaches the invention as discussed for Claims 1, 3 and 4, above with the exception of limitation taught by Schroder the controller is configured to, after sending the first command signal to open the valve, send a second command signal to close a damper that is disposed in the core air intake upstream from the ejector, the damper operable to block airflow through the core air intake (a gas turbine system having an augmented power mode, Fig. 2 including air injection 90 and hatches 84 that are capable of closing during the air injection, [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endres i.v. Klosinski i.v. Erickson’s apparatus with Schroder’s hatches in order to partially seal the opening at the inlet of the compressor thus preventing leakage of the compressed air during an augmented mode operation as taught by Schroder ([0032], ll. 8-10)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Endres in views of Klosinski and Erickson and in further view of Karam (US 2018/0258848).  Endres in views of Klosinski and Erickson teaches the invention as claimed and as discussed for Claim 1.  
However, Endres i.v. Klosinski i.v. Erickson does not specifically teach wherein the compressed air tank is disposed in a fuselage of the aircraft and forms at least a portion of an aft pressure bulkhead in the fuselage.  It is noted that mere rearrangement of parts, in this case moving the compressed air tank to the fuselage, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C) because with the location of tank in the fuselage the apparatus will perform equally well.  It is further noted that Karam teaches location of the compressed air tank in a fuselage of the aircraft and forms at least a portion of an aft pressure bulkhead in the fuselage (Fig. 6).
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARUN GOYAL/             Primary Examiner, Art Unit 3741